Carbon Matrix Composite Material, Preparation Method Therefor and Lithium Ion Battery Comprising Same
DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 15-23 and 34 in the reply filed on July 22, 2022 is acknowledged.
Claims 24-33 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 22, 2022.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on July 7 and November 17, 2020 and June 21, 2022 are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms “easy” and “difficult” in claims 21-22 are relative terms which render the claims indefinite. The terms “easy” and “difficult” are not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The limitations have been rendered indefinite by the use of the terms “easy” and “difficult”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 15, 17-23 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR 20150075207 A, whose English machine translation is being used for citation purposes, hereafter Kim) in view of Choi et al. (US 20180342757 A1, hereafter Choi).
Regarding claims 15 and 19-20, Kim teaches a carbon-based composite material (“negative active material”, see at least Title and Abstract), comprising a micron-sized soft carbon, a micron-sized hard carbon (The “13” in Fig. 1 represents a first amorphous carbon ([0178]), which may be a combination of soft carbon and hard carbon (at least, [0009] and [0070]), a nano-active substance (The “11” in Fig. 1 represents “active particles” ([0178]) having a particle size of less than 1 µm ([0087]), which may comprise, for example, silicon particles ([0009]-[0010]) and a second carbon coating layer (represented by the numeral “16” in Fig. 1, see at least [0178] and [0009]). The said silicon reads on claim 20 and is known to be a material that is electrochemically active to lithium, as claimed in claim 19.
Kim appears silent on a first carbon coating layer coated on the surface of the nano-active substance such as silicon. Choi, however, discloses that a carbon coating (112) disposed on the surface of silicon particles (111) can prevent additional oxidation of the surface of silicon particles and may form a conductive path to improve electrical conductivity and increase capacity ([0046]). Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the instant invention, to have used a carbon coating coated silicon taught by Choi as an alternative to the silicon particle of Kim for the benefit of preventing additional oxidation of the surface of silicon particles and obtaining improved electrical conductivity and increased capacity ([0046], Choi). As such, the said carbon coating reads on the first carbon coating layer as claimed, and the nano-active substance together with the first carbon coating layer constitutes the composite particles as claimed.
Kim in view of Choi further teaches the composite particles are dispersed on the surfaces of the soft carbon and the hard carbon and in the second carbon coating layer (See Fig. 1: “11” on the surface of “13” which comprises the soft carbon and the hard carbon and in the second carbon coating layer “16”). The second carbon coating layer is disposed to coat the soft carbon, the hard carbon and the composite particles (See Fig. 1).
Regarding claims 17-18, Kim as modified teaches the carbon-based composite material according to claim 15, and the weight amount of the nano-active substance (i.e., “active particles” in Kim) can be adjusted ([0065], Kim), the weight amount of the first carbon coating layer can be adjusted ([0054], Choi), and the weight ratio of the second carbon coating layer can be adjusted ([0080], Kim). Kim as modified further discloses that either the soft carbon or the hard carbon or the combination of the both can be used in the composite material ([0070], Kim), and the corresponding weight amount of the soft carbon or hard carbon can be adjusted ([0071], Kim). As such, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have readily arrived at the proportions as claimed in claims 17 and 18 through routine optimization, since changing proportions involves merely ordinary capabilities of one skilled in the art. See MPEP § 2144.05. In the absence of criticality or unexpected results, changes in proportions are not patentably distinguishable. See MPEP § 2144.04 IV-A.
Regarding claims 21-22, Kim in view of Choi teaches the carbon-based composite material according to claim 15, and the soft carbon and hard carbon are in the first amorphous carbon 13 (Fig. 1, Kim) and therefore are amorphous carbon materials. It is known that soft carbon is easy to be graphitized and hard carbon is difficult to be graphitized at temperatures as high as 3000 °C (Search “hard carbon” in Wikipedia; and Background section of the instant invention).
Regarding claim 23, Kim in view of Choi teaches the carbon-based composite material according to claim 15, and the median particle diameter of the carbon-based composite material is related to the size of the core particle of Kim and the thickness of its shell, and may be in the range of 2.2 µm to 50 µm (See [0022] and [0025]: 2+2*0.1=2.2; 30+2*10=50), overlapping the instantly claimed range of 1 to 45 µm. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP § 2144.05 (I).
Regarding claim 34, Kim in view of Choi teaches the carbon-based composite material according to claim 15, and further teaches a lithium ion battery comprising the carbon-based composite material of claim 15 (at least: Abstract and [0167]).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Choi, as applied to claim 15 above, and further in view of Lee et al. (WO 2017099456 A, whose English machine translation is being used for citation purposes, hereafter Lee).
Regarding claim 16, Kim as modified teaches the carbon-based composite material according to claim 15, but appears silent on the size of the soft carbon and the hard carbon. However, a selection of a particle size involves merely ordinary capabilities of one skilled in the art, and changes in proportion of sizes of two types of particles do not patently distinguish the invention in the absence of persuasive evidence. See MPEP § 2144.04(IV)(A). In the instant case, for example, Lee discloses that either soft carbon or hard carbon can be used as a core material in a negative electrode active material and silicon particles are coated on the core surface, wherein the median particle diameter of either soft carbon or hard carbon can be 2-20 µm (See at least: lines 171-172, 182, and 208). When both soft carbon and hard carbon are, for example, 2 µm, the ratio of the median particle diameter of the soft carbon to that of the hard carbon is 1:1. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the instant invention, to have selected a ratio of the median particle diameter of the soft carbon to that of the hard carbon of Kim as modified to be 1:1, as taught by Lee, since a selection of a particle size involves merely ordinary capabilities of one skilled in the art.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHONGQING WEI whose telephone number is (571)272-4809. The examiner can normally be reached Mon - Fri 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHONGQING WEI/Primary Examiner, Art Unit 1727